Title: To John Adams from Mathew Carey, 28 June 1813
From: Carey, Mathew
To: Adams, John


Hon. John Adams, Esqr
Sir,
Philada. June 28. 1813


Absence from home, & want of Leisure, have prevented me returning an earlier answer to your very kind & friendly letter of the 9th. inst. Should any such intermission occur at any time hereafter I rely upon your goodness to ascribe it to the real cause, my being borne down by the pressure of business.
It is highly gratifying to find that notwithstanding the various disadvantageous circumstances under which Mr Clarke’s Book—as written, it has recd. so many unequivocal marks of approbation, as you & other competent judges have bestowed upon it. I have just recd. a letter from Mr Jefferson, in which he has offered various suggestions for the improvement of the work in a new Edition.
No man but myself knows, & of course can can only appreciate the various disadvantages under which Mr Clarke laboured, the surmounting of which reflects credit on his capacity. He had a variety of literary objects to attend to at the same time—his materials were very scant, & scattered in files of newspapers, many of them of difficult access—he had little, I might say, no assistance—& to crown the whole, the work was delivered into the hands of the printer a short few leaves  at a time.—To struggle against such a host of difficulties required no small portion of talent & perseverance.
Respectfully, / your obliged hble Servt


Mathew Carey